Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 11 January 2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 2, 13 and 16 have been canceled.
2. No new Claims have been added.
3. Claims 1, 3, 5-6 and 8-11 have been amended. 
4. Remarks drawn to rejections under 35 USC 112, 102 and 103.
The following objection(s)/rejection(s) has/have been overcome:
5. The rejection of Claims 1, 3, 12, 14, 17 and 21 under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement has been overcome by amendment. Claim 1 has been amended to recite specific active agents for which written description is seen in the specification.
6. The rejection of Claim(s) 1, 3 and 4 under 35 U.S.C. 102(a)(1) as being anticipated by Glinsky et al (Clin. Exp. Metastasis, 1996, 14, 253-267), and the rejection of Claim(s) 1, 3, 4, 12, 17 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Glinsky et al (Cancer Research, 1996, 56, 5319-5324; cited in IDS filed 06/07/2021) have been withdrawn in view of the amendment to claim 1. Glinsky et al does not teach conjugates of the compound of formula (I) with the active agents recited in amended claim 1.
7. The rejection of Claims 2 and 16 under 35 U.S.C. 103 as being unpatentable over Morrison et al (Gastroenterology, April 2005, 128(4), supplement 2, abstract S1915; cited in the IDS filed 06/07/2021) in view of Friend et al (J. Med. Chem. 1985, 28, 51-57; cited 
	Claims 1, 3-12, 14-15 and 17-21 are pending in the case.
	The following rejections are necessitated by Applicant's amendment filed 11 January 2022 wherein the limitations in pending claims 1, 3, 5-6 and 8-11 have been amended. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 3-12, 14-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (Gastroenterology, April 2005, 128(4), supplement 2, abstract S1915; cited in the IDS filed 06/07/2021; of record) in view of Friend et al (J. Med. Chem. 1985, 28, 51-57; cited in the IDS filed 06/07/2021; of record) and further in view of Wang (Doctoral Dissertation of the Fourth Medical University, 2007, pages 1-129; cited in the IDS filed 12/30/2020; of record).
Morrison et al teaches targeting of acetic acid to the colon via conjugation to lactulose (the sugar moiety of formula I in claim 1). The acetic acid is released in the colon (Abstract). However, Morrison does not teach the conjugation of the active agents recited in amended claim 1, part of the limitations of claims 3 and 4 (hetero atoms other than oxygen), and the limitations of claims 5-12 and 17-21.
	Friend teaches a conjugate of prednisolone (glucocorticoid as in claim 1 and limitations of claims 5 and 6) with the disaccharide cellobiose (page 56, compound 13). It is for colon specific drug delivery (abstract).

	The difference between the instant compounds and that of Friend and Wang is that Friend and Wang use cellobiose and pectin as the sugars for conjugation of their drugs whereas the instant invention uses lactulose as the sugar for the said conjugation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make the instant compounds of formula (I) and use them in the claimed method of treatment since Morrison teaches the use of the conjugate of lactulose and acetic acid for targeting acetic acid to the colon. A similar targeted delivery of the biologically active compounds recited in claims 1 and 5-11 to the colon would treat intestinal diseases.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to 
According to the rationale discussed in KSR above, the rationale in (A)-(C) above are seen to be applicable here since Morrison teaches the use of lactulose for targeting acetic acid to the colon. Friend and Wang teach the use of prednisolone and 5-FU conjugates with cellobiose and pectin for targeting the drugs to the colon. Thus, it is obvious to combine prior art elements and modify the product of the prior art to yield predictable results by making the conjugate of the instant active agents with lactulose, and their pharmaceutical compositions as in claims 1, 3-12, 14-15 and 17-21 with a reasonable expectation of success. Since lactulose releases majority of the SFCA (acetic acid) in the colon, the artisan would have a reasonable expectation of success that lactulose conjugated to the claimed active pharmaceutical molecules will also release the majority of the active agent in the colon.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Product improvement is the motivation. Wang teaches that anti-cancer drugs cannot reach the effective concentration in the colorectal area. According to Morrison, conjugation of SFCA to lactulose resulted in delivery of the majority (85%) the SFCA being delivered to the colon. For this reason, one of ordinary skill in the art would make the conjugates 
Response to Applicant’s Remarks
Applicant has traversed the rejection of claims 1, 3-12, 14-15 and 17-21 (as it applies now) under 35 USC 103 arguing that:
Claim 1 has been amended to recite specific active agents (recited in claim 2 earlier). Morrison teaches conjugation of acetic acid to the colon via conjugation to lactulose. Acetic acid is not an active pharmaceutical molecule that usually acts in the colon. Acetic acid is a small molecule that is different from the claimed active molecules. Friend examines the rate of release of prednisolone from prednisolone cellobioside. Cellobiose and lactulose are different molecules. Wang teaches conjugation of 5-fluorouracil to pectin. Pectin and lactulose are different molecules. There is no reason advanced as to why an artisan would have ignored the teachings in Friend and Wang to use the delivery system in Morrison, which is not for an active pharmaceutical agent.
The physiochemical properties of the prodrug influence the specificity of the delivery system. If a hydrophilic prodrug is not cleaved by digestive enzymes of the upper intestine, it should pass unabsorbed into the colon, where bacteria can hydrolyze the prodrug. Acetic acid is more hydrophilic than the claimed active agents. The claimed active agents are much less hydrophilic than acetic acid. There would not have been a reasonable expectation of success to deliver conjugates of the claimed active agents with lactulose to the colon with little absorption in the small intestine. The Office’s conclusion is based on impermissible hindsight. The instant claims are not obvious over the cited prior art (pages 10-13-Remarks).

Friend teaches that the rate of release of prednisolone from prednisolone celloioside was much slower that the corresponding glucoside or galactoside (page 54, right col., lines 6-8; prednisolone is recited in claim 6 as one of the drugs). Friend concludes from its study that the use of a disaccharide will probably produce a superior prodrug (page 55, left col. lines 1-3).This indicates that a steroid or the other claimed drugs conjugated to lactulose (a disaccharide similar to cellobiose) would survive and a high percentage of it would reach the colon. Morrison teaches the use of a prodrug wherein the carrier is a disaccharide and is also known to release majority of the acetic acid conjugated to it in the colon. Therefore, there is a reasonable expectation of success in making the claimed conjugates for delivery to the colon in view of the combined teachings of the prior art.
s 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (Gastroenterology, April 2005, 128(4), supplement 2, abstract S1915; cited in the IDS filed 06/07/2021; of record) in view of Friend et al (J. Med. Chem. 1985, 28, 51-57; cited in the IDS filed 06/07/2021; of record) and further in view of Wang (Doctoral Dissertation of the Fourth Medical University, 2007, pages 1-129; cited in the IDS filed 12/30/2020) and Campieri et al (Gut, 1997, 41, 209-214; of record).
The teachings of Morrison, Friend and Wang are set forth above. 
Campierei et al teaches the use of prednisolone and budesonide (meets the limitations of instant biologically active molecules G administered in the method of claims 14-15) for treating Crohn’s disease (abstract).
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable 
According to the rationale discussed in KSR above, the rationale in (A)-(C) and (E) above are seen to be applicable here since Morrison teaches the use of lactulose for targeting acetic acid to the colon. Friend and Wang teach the use of prednisolone and 5-FU conjugates with cellobiose and pectin for targeting the drugs to the colon. Campieri teaches that release of the active agent is needed to treat patients with active Crohn’s disease localized to the colon (page 213, right col. first full paragraph). This tells the artisan that drug delivery to the colon is important and needed for treating intestinal diseases. Thus, it is obvious to combine prior art elements and modify the product of the prior art to yield predictable results by making the conjugate of the instant active agents with lactulose, and their pharmaceutical compositions and use the claimed conjugates to target the drugs to the colon for treating the intestinal diseases as in instant claims 14 and 15 with a reasonable expectation of success. It would be obvious to the artisan to make the claimed conjugates with all of the instant active agents with lactulose and use them as appropriate in the methods of claims 14-15.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Method improvement is the motivation. According to Morrison majority of the acetic acid conjugated to lactulose is delivered to the colon. There is reasonable expectation of success that delivery of the claimed active agents to the colon as taught in the 

Response to Applicant’s Remarks
Applicant has argued that for the same reasons advanced above one of ordinary skill in the art would not have had the motivation nor reasonable expectation of success to combine Friend, Wang, Campierei and Morrison to use lactulose for colon specific drug delivery. Claims 14-15 are not obvious over the cited prior art. The present application unexpectedly and surprisingly demonstrates that the lactuloside compounds (compounds 1-17) of the present invention are able to pass through the gastrointestinal tract of a mammal without being adsorbed significantly by the gastrointestinal tract and hydrolysed significantly by endogenous enzymes of mammalian host and arrive at the colon site and release the active drug (pages 13-14 of Remarks).
Regarding the results using the instant compounds, applicant has shown that the compounds are able to reach the colon. However, some of it is lost before reaching the colon too. The fact that a majority of the conjugate will reach the colon is suggested by the combined teachings of the prior art. Therefore, the rejection of claims 14-15 is maintained for the reasons advanced by the Examiner above.


Conclusion
1. Pending Claims 1, 3-12, 14-15 and 17-21 are rejected.
2. Claims 2, 13 and 16 have been canceled.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623